                          Case 5:12-cv-04175-EJD Document 422-2 Filed 10/18/19 Page 1 of 2



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         BENJAMIN P. SMITH, State Bar No. 197551
                     2   bpsmith@morganlewis.com
                         KURT B. OLDENBURG, State Bar No. 287275
                     3   kurt.oldenburg@morganlewis.com
                         One Market, Spear Street Tower
                     4   San Francisco, CA 94105-1126
                         Tel: +1.415.442.1000
                     5   Fax: +1.415.442.1001
                     6   Attorneys for Plaintiffs
                         NAVCOM TECHNOLOGY, INC. and
                     7   DEERE & COMPANY
                     8
                                                  UNITED STATES DISTRICT COURT
                     9
                                               NORTHERN DISTRICT OF CALIFORNIA
                    10
                                                         SAN JOSE DIVISION
                    11

                    12
                         NAVCOM TECHNOLOGY, INC. and               Case No. 5:12-cv-04175 EJD
                    13   DEERE & COMPANY,
                                                                   DECLARATION OF KURT B.
                    14                     Plaintiffs,             OLDENBURG IN SUPPORT OF
                                                                   PLAINTIFFS’ OBJECTIONS TO OKI’S
                    15               vs.                           BILL OF COSTS
                    16   OKI ELECTRIC INDUSTRY CO., LTD., and
                         DOES ONE THROUGH TEN, inclusive,
                    17
                                           Defendants.
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO                                                                   DECLARATION OF KURT B. OLDENBURG
                                                                             U.S.D.C. – N.D. of CA Case No. 5:12-CV-04175 EJD
                          Case 5:12-cv-04175-EJD Document 422-2 Filed 10/18/19 Page 2 of 2



                     1          I, Kurt B. Oldenburg, hereby declare as follows:

                     2          1.        I am an attorney admitted to practice in the State of California and before this

                     3   Court. I am an associate with the law firm Morgan, Lewis & Bockius LLP and counsel of record

                     4   for NavCom Technology, Inc. and Deere & Company (“Plaintiffs”) in this action. I have personal

                     5   knowledge of the matters set forth in this declaration and can testify to them competently if called

                     6   upon to do so.

                     7          2.        On October 16, 2019, I met and conferred with Patrick J. Hoeffner, counsel of

                     8   record for Defendant Oki Electric Industry Co., Ltd. (“Oki”), in San Francisco, California,

                     9   regarding Plaintiffs’ objections and proposed reductions to Oki’s Bill of Costs, which were
                    10   provided to Oki’s counsel on October 11, 2019. The parties were unable to resolve or narrow

                    11   their disagreements.

                    12          I declare under penalty of perjury that the foregoing is true and correct. Executed on

                    13   October 18, 2019 in San Francisco, California.

                    14
                                                                                                 /s/ Kurt B. Oldenburg
                    15                                                                           Kurt B. Oldenburg
                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                               DECLARATION OF KURT B. OLDENBURG
  SAN FRANCISCO
                                                                            1             U.S.D.C. – N.D. of CA Case No. 5:12-CV-04175 EJD
